Citation Nr: 1112212	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-40 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether the reduction of the disability evaluation from 10 percent to 0 percent, effective January 1, 2009, for the service-connected residuals of excision of ganglion cyst of the left wrist, manifested by well-healed scar, was proper, to include restoration of the 10 percent evaluation and entitlement to a rating in excess of 10 percent, before and after the reduction.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran's service-connected scar appears to result in some level of wrist pain; compensable limitation of motion of the wrist is not shown.    


CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation, but no more, for the Veteran's service-connected residuals of excision of ganglion cyst of the left wrist, manifested by well-healed scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.40, 4.45, 4.59. 4.71a, 4.118, Diagnostic Codes 5215, 7804 (2008, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).
Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board notes that the Veteran was provided appropriate VCAA notice in conjunction with his initial February 2008 claim for increase.  By way of a VCAA notice letter sent in March 2008, the RO informed the Veteran of the information and evidence required to substantiate his claim and of his and VA's respective duties for obtaining the information and evidence.  He was also informed of the manner in which ratings and effective dates are assigned for awards of disability benefits.  Additionally, the notice was provided prior to the initial rating decision.  No further notice is necessary.

With regard to the VA's duty to notify and assist in conjunction with a reduction of VA benefits, the Board points out that the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in a July 2008 letter, accompanying a May 2008, rating decision proposing to reduce the rating for residuals of excision of ganglion cyst to 0 percent.  He was notified of his right to have a hearing and of his right to submit evidence is support of the rating not being reduced.  He was also notified of the time frame in which his benefits would be reduced if the proposed decision subsequently became final.   He was then provided sufficient opportunity to present additional argument and evidence in opposition to the reduction prior to the subsequent October 2008 rating decision, which implemented the proposed rating reduction.  Therefore, all appropriate notice has, been provided concerning the rating reduction.

Moreover, all appropriate development has been accomplished. The service treatment records, post-service VA medical records and VA examination reports are on file.  The Veteran has not identified any outstanding VA or non-VA medical records pertinent to this issue that are not associated with the claims file.  Thus, there is no additional development indicated which would affect the outcome of this case.  VA's duty to assist has been met.  

II.  Factual Background

In a June 1996 rating decision, the RO granted service connection for residuals of excision of ganglion cyst of the left wrist, manifested by well-healed scar.  A noncompensable (0 percent) rating was assigned effective September 5, 1995. 

On May 1999 VA joints examination, the examiner noted that the Veteran was status post left ganglion cyst excision times three and had been left with a scar over the posterior aspect of the left wrist.  He also had had left arm pain, had undergone treatment for golfer's and tennis elbow and had undergone EMGs, which reportedly revealed carpal tunnel syndrome.  The examiner noted that the arm problems were a separate issue from the ganglion cyst excision residuals.  

The examiner indicated that the Veteran had pain over the scar site and over the posterior aspect of the left wrist, as well as weakness and stiffness.  There was no swelling, heat or redness and he denied any locking.  There was fatigability and lack of endurance.  Giving way manifested itself as dropping objects if he held them for too long or they were too heavy.  The Veteran reported flare-ups that were severe in intensity and occurred at least once a month.  They would last 5 to 10 minutes and the pain was located at the posterior aspect of the left wrist as the site of the scar and cyst excision.  During a flare, any movement would hurt, but the episodes were usually self-limited and of less than ten minutes duration.  Precipitating factors were sleeping on the wrist the wrong way, changes in barometer and overuse.  

Physical examination revealed a well-healed surgical scar, 2.7 cm, on the dorsal part of the wrist, as well as a previously described 7 cm curvilinear scar on the dorsal aspect of the left hand.  The left wrist scar was slightly tender and painful to palpation.  The scars were well-healed.  During movement of the left wrist, the Veteran complained of pain at the scar site, and his range of motion was therefore limited.  Dorsiflexion was 0 to 10 degrees, palmar flexion was 0 to 45 degrees, radial deviation was 0 to 12 degrees and ulnar deviation was 0 to 5 degrees.  The diagnosis was excision of ganglion cyst of the left wrist.   

In a subsequent June 1999, rating decision, the RO granted an increased, 10 percent, rating for the residuals of excision of the ganglion cyst of the left wrist, effective May 6, 1999, the date of a VA examination.  The decision was based on the examination findings that the Veteran had a 7cm curvilinear scar on the dorsal aspect of the left hand that was slightly tender and painful to palpation, and that dorsiflexion of the wrist was limited to 10 degrees.  

A November 2007, VA neurology note reflects that the Veteran continued to complain of progressive weakness of the left hand.  EMG/NC studies from September 2007 had shown evidence of sensorimotor polyneuropathy more in the upper extremities and worse on the left than right.  There was some finding to suggest bilateral carpal tunnel syndrome as well, worse on the left.  An MRI of the cervical spine also showed severe spinal stenosis and bilateral neural foraminal narrowing.  Physical examination showed marked atrophy of the interosseous muscles of the left hand.  The neurologist commented that the MRI findings concerning the cervical spine were significant and he definitely thought that they were the cause of the left upper extremity weakness.
On March 2008 VA examination, the examiner noted that the Veteran was status post ganglion cyst removal times three and was left with a scar over the posterior aspect of the left wrist.  The examiner noted that the Veteran also had left arm pain that was unrelated to the ganglion cyst residuals.  The Veteran reported that his wrist and hand had gotten worse since his last examination and that his pain was 8/10 on a daily basis.  The Veteran also reported that he had carpal tunnel syndrome of the left and that he had had cortisone injections in the elbow region and left arm.  He indicated that he suffered with weakness, stiffness, swelling, heat, redness, instability, locking, fatigue and lack of endurance.  He had a continual problem with dropping things, had trouble with grasp and indicated that most anything would precipitate a problem with the left hand and gripping.  He noted that he had a lack of endurance and that caused him to drop things.  He would drop things if he held them too long or if something was too heavy.  

As far as treatment, he had not taken any medicine specifically for residuals of the ganglion cyst excision.  He did take Percocet for back and neck pain.  He also had recently had neck surgery and found that the surgery did help the wrist a little bit.  His pain would never go down to 0 but he did obtain some relief for 1 to 2 hours in the form of diminished pain.  The pain was located over the posterior aspect of the hand and traveled into the fingers and thumb, except for the middle finger.  He stated that he had daily flares any time he moved or twisted the hand.  At that point he would be incapacitated and could not use the hand at all as he would not be able to move it.  He also said that the weather could result in flares and the hand was worse in damp weather.  He had not been diagnosed with arthritis.  He had been unable to work for the past twenty years.  

Physical examination showed that the Veteran appeared to be in pain, mostly related to his neck and back.  Examination of the wrist showed a 2 cm surgical scar that was well-healed.  There was also a 7 cm curvilinear scar on the dorsal aspect of the left hand.  The scars were hardly perceptible and were reportedly not tender on palpation as they were in the past.  They were well-healed and nonadherent and there was no keloid tissue or any abnormalities in the scars themselves.  He did not describe any pain with palpation over the dorsal aspect of the hand or in the incision area.  Active dorsiflexion of the wrist was to 30 degrees, with 40 degrees passive dorsiflexion.  There was no additional limitation of motion with five repetitions and the Veteran did not complain of pain on motion.  Active wrist palmar flexion was to 70 degrees and passive palmar flexion was to 80 degrees.  There was some complaint of pain at the end of the passive range of motion at 80 degrees.  There were no additional limitations due to pain with five repetitions.  Radial deviation was 0 to 20 degrees active and passive range of motion with no additional limitations due to pain on five repetitions.  Ulnar deviation was 0 to 30 degrees of active and passive motion. The Veteran complained of pain throughout the motion.  There were no additional limitations due to pain after five repetitions.  The diagnostic assessment was excision of ganglion cyst of the left wrist with increased pain and decreased strength.    

In the May 2008 rating decision, the RO proposed to decrease the rating for residuals of the ganglion cyst of the left wrist from 10 percent to 0 percent.  The decision noted that the medical evidence showed that Veteran had complained of left wrist pain, with associated weakness, stiffness, swelling, heat, redness, instability, locking, fatigue and lack of endurance.  He also reported that he could not use his left hand much because he would drop things and because it was totally weak.  Findings included neurological symptoms of left ulnar neuropathy, left carpal tunnel syndrome and cervical spine stenosis with neural foraminal narrowing.   However, none of these conditions were service connected.  

The decision made note of the November 2007, VA neurology finding indicating that the Veteran's progressive left upper extremity weakness was caused by cervical spine stenosis and neural foraminal narrowing.  Additionally, the decision indicated that the March 2008 VA examination had been negative for pain with palpation over the dorsal aspect of the left hand or over the incisional area of the excised left wrist.  Further, the healthcare professional who examined the Veteran in March 2008, reported that the surgical scars on the left wrist were hardly perceptible.  Additionally, the level of limitation of motion found on examination of the left wrist was noncompensable and the examiner reported that the Veteran was receiving no current medical treatment for residuals of excision of ganglion cyst of the left wrist.  

In the October 2008 rating decision, the RO reduced the rating for residuals of excision of the ganglion cyst, left wrist, to 0 percent effective January 1, 2009.    


III.  Law and Regulations

A Veteran's disability rating may not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  Moreover, if a Veteran's disability rating is reduced without following the applicable regulations such reduction is void ab initio.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In certain rating reduction cases, VA benefits recipients are afforded greater protections which are set forth in 38 C.F.R. § 3.344.  38 C.F.R. § 3.344(c) sets forth the factors that must be considered before reducing stabilized ratings, which are rating that have continued for long periods at the same level, defined as five years or more.  If a rating has been in effect at the same level for at least five years, a reduction thereof is effective only if the reduction was accomplished in compliance with the provisions of 38 C.F.R. § 3.344(a).

Specifically, prior to reducing a stabilized rating, an adjudicator must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation for a disability which is subject to periodic improvement based on one examination unless all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

After according due consideration to all the evidence, if doubt remains as to whether the Veteran's disability actually sustained improvement that will be maintained under the ordinary conditions of life VA is required to continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate diagnostic code there will be added the reference.

Also, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§4.1, 4.2, 4.10 (2009).  These provisions require VA rating reductions to be based upon a review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such a review requires VA to ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are sufficiently thorough.  Furthermore, in any rating-reduction case not only must it be determined that an improvement in a disability actually occurred but also that such improvement reflects an increase in the Veteran's ability to function under the ordinary conditions of life and work.  See Schafrath,1 Vet. App. 589 (1991); See also Brown, 5 Vet. App. 413, 419 (1993).

In light of the above, VA must in all cases consider: (1) whether the evidence of record reflects an actual change in the severity of the disability; (2) whether the examination reports reflecting such change are based upon adequate, thorough examinations; and (3) whether any improvement shown actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  These requirements are very similar to the ones in 38 C.F.R. § 3.344 with one exception.  Specifically, VA must consider whether there is an improvement in the Veteran's ability to function under the ordinary conditions of work.  See, e.g., Schafrath, 1 Vet. App. at 594; Faust v. West, 13 Vet. App. 342, 349 (2000) (quoting Schafrath). Thus, VA is required to consider not only the effect of any improvement in the Veteran's disability on his or her daily life but also specifically on his or her ability to work.

Additionally, where a rating reduction is at issue, the burden of proof is on VA to show by a preponderance of the evidence that its action was proper.  See, e.g., Brown, 5 Vet. App. at 421.

In addition to the substantive requirements governing rating reductions that are set forth above, strict procedures must also be followed.  Generally, when a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all of the material facts and reasons supporting the proposed reduction.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. §3.105(e) (2010).

Disability ratings are generally based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's scars has not varied significantly during the appeal period. 

The Board notes that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008. This amendment generally applies to applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).   The Board notes that the reduced rating for the Veteran's residual scar was assigned before the effective date of the rule, on October 14, 2008.   However, the actual effective date of the reduced rating is after this effective date (i.e. January 1, 2009).  Accordingly, the Board must also consider the new rating criteria. 

Thus, the Board will consider both the former and current regulations.   The Board notes that although the RO did not consider the revised regulations, the Veteran is not prejudiced by this omission as the Board is restoring the previously assigned 10 percent rating, which is the highest available rating under either version of the applicable rating code, Diagnostic Code 7804.  

Code 7804, in effect prior to October 23, 2008 provides for a 10 percent rating for superficial scars that are painful on examination.  Notes following Codes 7803 and 7804 indicated that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  Revised Code 7804, effective from October 23, 2008, provides for ratings for superficial scars, which are either unstable or painful.  Under this Code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.   38 C.F.R. § 4.118 (2010). 

The Veteran's residuals of excision of ganglion cyst could also be potentially rated under Diagnostic Code 5215 for limitation of motion of the wrist.  Under this code, limitation of motion warrants a 10 percent rating when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm.  38 C.F.R. 
§ 4.71a.  These ratings apply to both major and minor extremities.

IV.  Analysis

In the instant case, the RO essentially based its reduction of the Veteran's service connected residuals of excision of ganglion cyst of the left wrist, manifested by well-healed scar, on the March 2008 VA examination report, which indicates that the scar was no longer tender to palpation.  In and of itself, this finding does tend to indicate that the scar was not painful on examination and thus would not warrant a compensable rating under the version of Diagnostic Code 7804 in effect prior to October 23, 2008.  However, in her overall assessment of the Veteran's disability, the examiner diagnosed "excision of ganglion cyst, left wrist with increased pain and decreased strength."  This finding tends to indicate that although the residual scar was not tender to direct palpation, overall, pain continued to be a residual of the ganglion cyst excision.  Thus, as the scar is the defined residual of the excision, this finding appears to indicate that the scar continues to produce pain, albeit not on direct palpation.  Further clarification was not sought from the examiner.

Further, the new criteria for rating scars more generally indicates that the presence of a painful scar is sufficient for assigning a 10 percent rating; this criteria does not specifically require that the scar be "painful on examination."  Thus, as the March 2008 VA examiner's diagnosis does appear to identify pain as a residual of the ganglion cyst excision, it appears to support the continuation of a 10 percent rating under the new criteria contained in Diagnostic Code 7804, regardless of the finding that the scar was not tender to palpation.   

The Board notes that it is not clear from the record whether the March 2008 examiner actually intended to express a cause and effect relationship between the excision of the ganglion cyst of the left wrist and the current increased pain and decreased strength of the left wrist experienced by the Veteran.  However, given this ambiguity, sufficient doubt remains as to whether the Veteran's residual disability from the excision of the ganglion cyst actually sustained improvement that will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(b).     Accordingly, under the governing regulations, the Veteran's current 10 percent rating must be continued.  Id.  

Additionally, as the instant appeal initially stems from the Veteran's claim for increase, the Board has also considered whether a rating in excess of 10 percent might be warranted.  However, as a 10 percent rating is the highest available under both the initial and revised version of Diagnostic Code 7804, a rating in excess of 10 percent is not warranted under this diagnostic code.  Additionally, the Veteran is not shown to have sufficient limitation of motion of the wrist to warrant even a 10 percent rating under Diagnostic Code 5215 (i.e. dorsiflexion less than 15 degrees or palmar flexion limited to in line with the forearm).  Further, even if the Veteran could be assigned a separate compensable rating for limitation of motion of the wrist without violating the rule on pyramiding (See 38 C.F.R. § 4.14), such a rating is not warranted.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  As noted above, the Veteran was diagnosed with increased pain and decreased strength in the left wrist.  However, the medical evidence, in the form of the neurological findings, affirmatively indicates that the Veteran's progressive left upper extremity weakness has been caused by cervical spine stenosis and neural foraminal narrowing rather than by the ganglion cyst excision.  Further, although the evidence suggests that some of the Veteran's pain may be associated with the ganglion cyst excision, such pain is contemplated by the existing 10 percent rating.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's complaints concerning pain and weakness of the left wrist are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2011).  


ORDER

Effective January 1, 2009, the 10 percent rating for the service-connected residuals of excision of ganglion cyst of the left wrist, manifested by well-healed scar, is restored, but a further increase over 10 percent is denied.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


